54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Donald BURTON, Petitioner-Appellant,v.STATE of North Carolina;  Attorney General of NorthCarolina, Respondents-Appellees.
No. 94-7070.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 17, 1995.

Irving L. Joyner, NORTH CAROLINA CENTRAL UNIVERSITY, Durham, NC, for appellant.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, for appellees.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order* denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the magistrate judge's opinion, and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Burton v. North Carolina, No. CA-93-351 (M.D.N.C. Aug. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)